Title: James Madison to David Meade Randolph, 18 October 1828
From: Madison, James
To: Randolph, David Meade


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Ocr. 18. 1828
                            
                        
                        
                        I have recd. your letter of the 10th. instant.
                        As I could say nothing that would throw light on the merits of your claim and ought not to presume that a
                            mere expression of my good will could influence the decision on it. I can perceive no ground on which I could properly
                            take the step you suggest. I cannot but persuade myself that on a full consideration of the subject you will concur in
                            the view I take of it; and that you will find in this, nothing inconsistent with the respect & good wishes which I
                            pray you to accept
                        
                        
                            
                                J. M.
                            
                        
                    